Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 9710709 B1-Beard et al (Hereinafter referred to as “Beard”), in view of US 20170200759 A1-Beard et al (hereinafter referred to as “Beard2”), in further view of US 20140172194 A1-Levien et al (hereinafter referred to as “Levien”), in further view of US 20190204425 A1-Abari et al (Hereinafter referred to as “Abari”), does not disclose, with respect to claim 1, wherein the causing to move the second moving platform to the area is based on a difference between a flight profile of the first moving platform and a flight profile of the second moving platform, and wherein the flight profile includes at least one of maximum altitude, minimum altitude, speed and night flight capability as claimed.  Rather, Beard discloses a method (fig. 2) comprising: receiving an indication of a target with an unknown identity and an indication of an area associated with the target (column 8, lines 5-10, identifying a subject to track or receive information associated with the position of the subject. Lines 45-50, wherein recognition technique is used to identify subjects); receiving an instruction, to determine the identity the indicated target (column 5 lines 50-61, wherein issuing commands to the UAV to acquire or track subjects, wherein the subject is a potential subject. The examiner interprets a potential subject to be unidentified. Column 8, lines 45-50, discloses cascading recognition techniques to distinguish subjects from non-subjects on a continual basis. Non-subjects are interpreted as unidentified targets).; Causing to move a first moving platform to the area (column 8, lines 24-35, wherein UAV to track or follow in motion. The first moving platform is interpreted as a UAV), wherein the first moving platform is configured with a first type of sensor (Fig. 1A, element 102 is the UAV, moving platform, and element 106, is the sensor, which is a camera (first type); fig. 1C, element 164, another type of sensor);  attempting to determine, via the first moving platform and the first type of sensor, the identity of the target (column 6, lines 55-65, visual recognition and subject tracking, i.e. in order to track the subject, one must visually recognize it (attempt to determine); column 7, lines 1-60, discloses “attempting to determine” the identity by, e.g., generating subject profiles, gathering characteristic information, comparing images to match the features, etc.); causing to move a second moving platform to the area (column 5, lines 40-52), wherein the second moving platform is configured with a second, type of sensor (Fig. 1b, element 102 and element 106)); determining, via the second moving platform and the second type of sensor, the identity of the target (column 5, lines 40-60, Fig. 1b, element 102 and element 106), wherein more UAVs to acquires or track subjects).
In addition, Beard2 discloses in detail attempting to determine, via the first moving platform and the first type of sensor, the identity of the target ([0085-0089], Fig. 3a-3B, wherein first UAV is tracking set of objects, UAV includes a sensor see fig 1, element 125); causing to move a second moving platform to the area based on the attempting step ([0085-0089], Fig. 3a-3B, wherein the second UAV is configured to take over tracking duties of the first UAV. The first UAV may hand over tracking duties to the second UAV, e.g., due to a change in the mission of the first UAV due to the first UAV needing to refuel/recharge, or for other reasons), wherein the second moving platform is configured with a second, type of sensor different from the first type of sensor of the first moving platform ([0087], wherein the second UAV may include additional equipment (e.g., infrared camera) or higher quality equipment used to supplement surveillance by first UAV); and determining, via the second moving platform and the second type of sensor, the identity of the target ([0085-0089], Fig. 3a-3B). Similarly, Levien discloses causing the first moving platform to transmit data indicating the first type of sensor to the second moving platform based on the attempting step; causing, based on the data indicating the first type of sensor ([0106], wherein transmitting to the first UFV at least one command based at least partially on the one or more communications with at least the first UFV and the second UFV includes transmitting to the first UFV the at least one command to update at least one mission associated with the first UFV, wherein the command is information with respect to sensor reading acquisition. In addition, Abari discloses causing the first moving platform to transmit data, in view of a confidence threshold not being met for identifying the target ([0041], when receiving information from the computing system that a confidence level is below a threshold, the motors of the platform may move the AV into a particular position).The same reasoning applies to claims 14 and 20 mutatis mutandis.  Accordingly, claims 1-5, 7-21 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487